Plaintiff previously raised her current claim under Civil Service Law § 75-b (whistleblower law) in a CPLR article 78 proceeding (see 22 Misc 3d 1116[A], 2009 NY Slip Op 50147[U] [2009], mod 77 AD3d 40 [2010]). At the time the order under review was decided, the motion court correctly held that the dismissal of the article 78 proceeding collaterally estopped plaintiff from raising the same claim in this action. However, that order ceased to have any preclusive effect once this Court modified and remanded for further proceedings (see Neufville v Walton-Steed, 30 Misc 3d 133[A], 2011 NY Slip Op 50051[U] [2011]). Nevertheless, dismissal of the subject action is warranted pursuant to CPLR 3211 (a) (4), because of the pending proceeding, without prejudice to plaintiff moving to amend her petition. Concur — Andrias, J.P, Saxe, Friedman, Moskowitz and Richter, JJ.